1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8    MIGUEL TORRES.,                                 )   Case No.: 1:18-cv-00188-LJO-SAB (PC)
                                                     )
9                    Plaintiff,                          FINDINGS AND RECOMMENDATIONS TO
                                                     )
                                                     )   DISMISS CERTAIN CLAIMS AND
10          v.                                           DEFENDANTS
                                                     )
11                                                   )   [ECF Nos. 14, 15, 16]
     ISMAIL PATEL, et.al.,
                                                     )
12                   Defendants.                     )   FOURTEEN-DAY DEADLINE
                                                     )
13                                                   )
                                                     )
14
                                                     )
15                                                   )

16          Plaintiff Miguel Torres is appearing pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18          On November 16, 2018, the Court issued a screening order granting Plaintiff leave to file a
19   second amended complaint, or notify the Court within thirty days of his intent to proceed on certain
20   cognizable claims. (ECF No. 15.) On December 3, 2018, Plaintiff notified the Court that he does not
21   intend to file any second amended complaint, and would like to proceed on the claims found cognizable.
22   (ECF No. 16.)
23          Therefore, it is HEREBY RECOMMENDED that:
24          1.       For the reasons explained in the Court’s November 16, 2018 screening order, this matter
25   proceed against Defendants Patel, Ulit, Mansrah, Spaeth and Serda, in their individual capacities, for
26   deliberate indifference in violation of the Eight Amendment; and
27          2.       All other claims and defendants be dismissed from this action for the failure to state a
28   claim upon which relief may be granted.
                                                         1
1              These Findings and Recommendations will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

3    days after being served with these Findings and Recommendations, Plaintiff may file written objections

4    with the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

5    Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

6    result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal. Wilkerson v.

7    Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

8    1991)).

9
10   IT IS SO ORDERED.

11   Dated:      December 5, 2018
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
